Citation Nr: 1625171	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  13-28 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for anterior cruciate ligament (ACL) tear of the right knee, status post-surgery with degenerative joint disease (DJD).

2.  Entitlement to an initial compensable disability rating for associated limitation of right knee extension.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from August 2004 to August 2009.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified at a hearing before the undersigned in May 2015.  

The Board remanded the claim on appeal for further development in August 2015.  Following the Board's remand, in a December 2015 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for limitation of right knee extension, and assigned a zero percent (noncompensable) disability rating, effective November 18, 2015.  Since the noncompensable rating for right knee limitation of extension is a manifestation of the service-connected right knee disability on appeal, the Board will address the claim for a higher initial rating for limitation of extension as part of the Veteran's current appeal.


FINDINGS OF FACT

1.  The Veteran's right knee disability is manifested by only slight instability, but is also manifested by a medial meniscal tear accompanied by frequent episodes of locking, pain, and effusion into the joint.  

2.  The Veteran's right knee disability is manifested by no more than five degrees limitation of extension and no less than 120 degrees limitation of flexion.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for ACL tear of the right knee, status post-surgery with DJD, based on rating provisions for recurrent subluxation or lateral instability, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Part 4, Diagnostic Code (DC) 5257 (2014).

2.  The criteria for an initial compensable disability rating for limitation of right knee extension have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107; 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Part 4, DC 5261 (2014).

3.  The criteria for a separate 20 percent disability rating for right knee medial meniscal tear accompanied by frequent episodes of locking, pain, and effusion into the joint have been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.102, 4.21, 4.71a, DC 5258 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The Veteran received the required VCAA notice in a June 2011 letter.

Concerning the duty to assist, the Veteran's VA treatment records have been obtained and he has been afforded adequate VA examinations which collectively include all findings needed to evaluate his service-connected right knee disability.  

VA employees, including Board personnel, have two distinct duties when conducting hearings-the duty to explain fully the issues, and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam) (interpreting the provisions of 38 C.F.R. § 3.103(c) (2)). 

At the Veteran's May 2015 Board hearing, the undersigned asked the Veteran about treatment rendered for his right knee disability, and asked detailed questions pertaining to the current severity of his knee disability.  The Veteran generally showed understanding of what was necessary to substantiate his claim.  Moreover, there has been no allegation of a failure to comply with Bryant duties.  Therefore, the Board finds that the Bryant duties were met.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of his right knee disability claim on appeal.  

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  

Although the Veteran's entire history is reviewed when assigning a disability evaluation, as required under 38 C.F.R. § 4.1, where the evidence demonstrates distinct periods in which a service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings may be necessary.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

All disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  A claimant may not be compensated twice for the same symptomatology, as this would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  Nonetheless, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

The Veteran bears the burden of presenting and supporting his claims for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any material issue, the Board gives the benefit of the doubt to the claimant.  Id.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  

Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

II.  Rating Criteria for Knee Disabilities

Knee disabilities are rated according to the varying types of functional impairments that may be present.  Diagnostic Codes 5260 and 5261 specifically set forth rating schedules for limitation of motion of the knee.  38 C.F.R. § 4.71a, DCs 5260, 5261 (2015).  Diagnostic Code 5260 provides for a noncompensable rating for flexion limited to 60 degrees, 10 percent for flexion limited to 45 degrees, 20 percent for flexion limited to 30 degrees, and a maximum of 30 percent for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

Diagnostic Code 5261, governs limitation of extension and provides for a noncompensable rating for extension limited to 5 degrees, 10 percent for extension limited to 10 degrees, 20 percent for a limitation to 15 degrees, 30 percent for a limitation to 20 degrees, 40 percent for extension limited to 30 degrees, and a maximum of 50 percent for a limitation to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

Diagnostic Code 5257 provides ratings of 10, 20, and 30 percent for recurrent subluxation or lateral instability of the knee that is slight, moderate, or severe, respectively.  38 C.F.R. § 4.71a, DC 5257.

Diagnostic Code 5258 provides for a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, DC 5258. 

Diagnostic Code 5259 provides for a 10 percent rating when semilunar cartilage has been removed, but remains symptomatic.  38 C.F.R. § 4.71a, DC 5259.

Diagnostic Codes 5256, 5262, and 5263, pertaining to ankylosis of the knee, impairment of tibia and fibula, and genu recurvatum, respectively, are not applicable given the evidence of record.  While a November 2015 VA examination report once noted that the Veteran had ankylosis, the Board considers this finding to be in error as all other medical and lay evidence shows that the Veteran has had a full or nearly full range of right knee motion throughout the appeal period and the Veteran himself has never contended that he has ankylosis of the knee joint.

Degenerative or traumatic arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints or joint involved, in this case Diagnostic Codes 5260 and 5261.  38 C.F.R. § 4.71a, DCs 5003 and 5010.  If a compensable degree of limitation of motion is not attainable under the relevant rating criteria, then DC 5003 provides for a 10 percent rating for each such major joint or group of minor joints affected by limitation of motion.  In that event, the limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  The General Counsel subsequently clarified that for a knee disability rated under DC 5257 to warrant a separate rating for arthritis based on x-ray findings and limitation of motion, such limitation of motion under DC 5260 or DC 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on x-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998).  

The General Counsel also held that separate ratings could also be provided for limitation of knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

IV.  Facts and Analysis

The Veteran is currently assigned a 10 percent disability rating for slight subluxation or lateral instability of the right knee.  A noncompensable rating is also in effect for limitation of extension of the right knee.

During VA examination in June 2011, the Veteran reported having an ACL tear and meniscal tear.  He reported having weakness, stiffness, swelling, giving way, lack of endurance, locking, fatigability, tenderness, subluxation, and pain associated with his right knee disability.  He reported having flare-ups of right knee disability, consisting of limitation of motion of the joint, which he described as full movement, but painful in some positions.  He further reported difficulty standing and walking.  He reported having surgeries on the knee in June 2007 and May 2008.  Tenderness and crepitus were present on examination.  Range of motion was normal, from zero degrees extension to 140 degrees flexion.  The examiner concluded that the Veteran's right knee joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  

VA treatment records dated in December 2011 reveal that the Veteran was found to have an ACL graft rerupture and medial meniscal tear during a November 2011 MRI.  Moderate effusion was present during physical examination.  The Veteran had planned to undergo surgery for ACL reconstruction and a partial medial meniscectomy in the months following; however, due to a change in his employment, he did not undergo surgery. 

During subsequent VA examination in February 2013, the Veteran reported having flare-ups of right knee disability consisting of increased pain and swelling with activity.  He reported having fallen due to instability and having constant swelling.  Range of motion testing revealed a normal range of motion.  The examiner noted that the Veteran had weakened movement, swelling, and instability of station.  A meniscal tear was also present on examination; however, a meniscectomy had not been performed.  The examiner indicated that the Veteran did not have frequent episodes of locking, joint pain, or effusion.  The examination report additionally noted that the Veteran had confirmed degenerative arthritis per imaging studies. 

At his most recent VA examination, in November 2015, the Veteran complained of daily pain and popping, instability, locking, giving way, and recurrent swelling.  He reported having flare-ups on a monthly basis, lasting for up to a week.  He was found to have limited range of motion on examination from five degrees extension to 120 degrees flexion.  The examiner concluded he did not have pain, weakness, fatigability, or incoordination that significantly limited his functional ability with repeated use over a period of time.  Similarly, the Veteran did not have pain, weakness, fatigability, or incoordination with flare-ups that significantly limited his functional ability.  The examiner further reported that the Veteran had less movement than normal due to ankylosis, adhesions, and swelling.  The examiner noted that the Veteran had recurrent effusion in the right knee, and that he had minimal anterior instability of the right knee.  

The examiner also erroneously noted that the Veteran did not have a meniscal condition; however, she did report the November 2011 MRI findings which included findings pertaining to the Veteran's meniscal tear.  The MRI findings also documented the Veteran's right knee osteoarthritis.


      A.  Diagnostic Code 5257

Based on all the evidence of record, the Board finds that the evidence does not support a finding that the Veteran is entitled to a disability rating higher than 10 percent for service-connected ACL tear of the right knee, status post-surgery with DJD, pursuant to the criteria for rating knee impairment due to recurrent subluxation or lateral instability, under Diagnostic Code 5257.  While he has consistently reported experiencing instability and giving way of the knee, which has also apparently resulted in falls, objective medical evidence has found only slight instability, at most.  See November 2015 VA examination report noting "minimal...instability."

The Board finds the medical examiner's characterization of the severity of the instability to be more probative than the Veteran's subjective report of symptoms as the medical examiner is trained to evaluate the severity of such conditions.  Thus, the Board finds that a rating in excess of 10 percent under Diagnostic Code 5257 is not warranted as the preponderance of the evidence weighs against a finding of moderate recurrent subluxation or lateral instability.

	B.  Diagnostic Codes 5260 and 5261

The medical evidence shows that the Veteran presented with no more than five degrees limitation of extension and no more than 120 degrees limitation of flexion during the November 2015 VA examination.  Limitation of flexion or extension was not present during prior VA examinations.  Five degrees limitation of extension is specifically assigned a zero percent rating pursuant to Diagnostic Code 5260.  With respect to a rating for limitation of flexion under Diagnostic Code 5261, flexion must be limited to at least 60 degrees, far less than reported in the examination reports, which note, at most limitation of flexion to 120 degrees.  38 C.F.R. § 4.71a, DCs 5260, 5261.  

While the Veteran was consistently noted to have right knee pain, the November 2015 VA examiner specifically indicated that his pain did not result in functional loss.  While she reported that the Veteran had less movement than normal due to ankylosis, adhesions, and swelling, she also noted that he did not have pain, weakness, fatigability, or incoordination with flare-ups that significantly limited his functional ability.  

Moreover, the Veteran himself reported during his June 2011 VA examination and his May 2015 hearing that he has had a full range of right knee motion, and that he maintains an active lifestyle, including riding dirt bikes, but that his symptoms such as popping and giving way were the most limiting.  Thus, the pain reported by the Veteran does not appear to be necessarily associated with his knee motion and certainly does not limit his motion of the knee joint to the extent that higher ratings are warranted for limitation to extension or flexion.  While pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Thus, even considering the possibility that the Veteran had painful knee motion, the Board finds that the evidence does not show that the Veteran is entitled to compensable disability ratings for limitation of knee motion pursuant to Diagnostic Codes 5260 and 5261.

	C.  Separate Rating under Diagnostic Code 5258

The medical evidence has established that the Veteran has a right knee meniscal tear, and associated right knee symptoms of locking, pain, and effusion into the joint that have noted throughout the appeal period.  Although not every examination report reflects the presence of these symptoms during this time period, after resolving the benefit of the doubt in favor of the Veteran, the Board finds that a separate 20 percent disability rating is warranted based on the application of Diagnostic Code 5258, the criteria for rating a dislocated meniscus.  This is the maximum schedular rating available under this Diagnostic Code.  \

IV.  Extraschedular Consideration and TDIU

The Board has considered the question of entitlement to an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The evidence in this case does not show that the symptoms associated with the Veteran's right knee disability present an exceptional disability picture.  Comparison between his symptoms and the criteria found in the rating schedule shows that the rating criteria reasonably describe his disability level and symptomatology--his right knee limitation of motion, instability, pain, swelling, locking, and effusion are symptoms that are expressly contemplated by the schedular rating criteria.  While the Veteran has reported missing some time from work as a result of the right knee disability, he has not identified any symptoms not recognized by the rating criteria, or presented evidence showing how the rating criteria are inadequate.  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  However, the record does not reflect that this is an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  Thus, no basis for referring the case for an extraschedular consideration is presented in this case.


A claim for total rating based on individual unemployability (TDIU) due to service-connected disability is a potential part of a rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In the instant case, the evidence shows that the Veteran maintains substantially gainful employment in spite of his disability.  He has not asserted, and the evidence does not otherwise show, that service-connected disability has impeded him from maintaining gainful employment.  Thus, consideration of a TDIU is not warranted.


ORDER

Entitlement to a disability rating higher than 10 percent for ACL tear of the right knee, status post-surgery with DJD, based on the rating criteria for recurrent subluxation or lateral instability is denied.

Entitlement to an initial compensable disability rating for right knee limitation of extension is denied.

Entitlement to a separate 20 percent disability rating for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion is granted.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


